EobiNSON, J.
(dissenting). This is an appeal from a judgment allowing a purported will in favor of "Miss Erickson. The case was properly tried before the court without a jury and the duty of tbis court is to try the case anew. In any event, we may not wash our hands and sanction a wrong. The will is a manifest forgery. It is written over the genuine signature of the alleged testator. It is written on a thin scrap of paper about 4x6 inches. It is written by the beneficiary and witnessed by her mother and her brother, who is likewise a beneficiary, though not named as such in the will. If sustained, each witness receives several thousand dollars, a big reward for testimony which, whether true or false, was given with perfect safety. The testimony has no convincing force because of its inherent improbability and because in this age men and women have little or no fear of God or Devil. Eor much less than a thousand dollars men will testify to most anything when they can do it with perfect safety. In this case there áre probabilities which far outweigh the oral testimony. The plaintiff had living brothers and sisters, and blood is thicker than water. A man does not give away a good property to a stranger unless he has some special reason. There is no claim or proof that the deceased was under any special obligations to either the beneficiary named in the will, the person who wrote it, or to her brother, who signed it as a witness, or to her mother. She was not his affianced wife, his common-law wife, or even his lady friend. There were no ties or obligations of love, either hallowed or unhallowed. There was not even a shade of romaneo, and when the poor man died within almost a stone’s throw of these beneficiaries. They did not discover his- remains for several days, until the cats had eaten a large part of his body.
*283Besides tbe lapse of twenty-three years from the date of the will, the change of conditions and of property values, and the inheritance of some good property from a brother, the strong presumptions are against the little scrap of paper. Assuredly no court should take the risk of sanctioning titles made up in that way and resting on such a basis.